t c memo united_states tax_court alexander m moye and judy h moye petitioners v commissioner of internal revenue respondent docket no filed date stephen r klorfein for petitioners larry d anderson and beverly bann for respondent memorandum findings_of_fact and opinion colvin judge for respondent determined that petitioners have a deficiency in income_tax of dollar_figure and are liable for a penalty under sec_6662 of dollar_figure - - - - the issues for decision are whether petitioners' police dog training business was a sole_proprietorship or a c_corporation in if it was a sole_proprietorship petitioners may deduct its net_loss of dollar_figure on their individual_income_tax_return we hold that petitioners' police dog training business was incorporated on date and that petitioners may not deduct the loss on their personal income_tax return for whether petitioners are liable for the substantial_understatement_penalty under sec_6662 for we hold that they are unless otherwise indicated section references are to the internal_revenue_code as in effect for rule references are to the tax_court rules_of_practice and procedure references to petitioner are to judy h moye references to mr moye are to alexander m moye a petitioners i findings_of_fact petitioners lived in fayetteville georgia when they filed the petition in this case mr moye is a retired airline pilot petitioner served as a member of the georgia state senate around the year in issue - - - - b jam bonding co inc around petitioners began to operate a bonding business called jam bonding co jam bonding several months after they began to operate jam bonding petitioners discussed their business with paul c oddo jr oddo a certified_public_accountant oddo told petitioners the benefits of incorporating petitioners decided to incorporate jam bonding however they deferred incorporating it so they could deduct the losses on their personal tax returns james a bischoff bischoff an attorney incorporated jam bonding petitioners owned and operated jam bonding in jam bonding's gross_receipts were dollar_figure petitioners' income from jam bonding was dollar_figure in c police dog training busine sec_1 inception around petitioners decided to start a police dog training business petitioner applied to the bureau of alcohol_tobacco_and_firearms batf and to the drug enforcement administration dea for licenses to handle narcotics and explosives needed to train police dogs - - - - insurance for the police dog training business petitioners' police dog training business obtained insurance from the snellings walters insurance agency of atlanta georgia on date mr moye applied for a general liability insurance_policy for rosewood kennels and southern police dog academy snellings walters insurance agency typed an x in a box on the application indicating that the insured was a corporation the policy period was from date to date mr moye deleted president which had been added to the insurance application by snellings walters insurance agency and inserted sec treas next to his name on date mr moye applied for georgia workers'_compensation insurance for rosewood kennels and southern police dog academy inc effective date mr moye deleted president which had been added by snellings walters insurance agency and inserted sec treas in the section entitled corporations officers sole proprietors or partners he also wrote sec treas under his signature on the application on date the snellings walters insurance agency addressed a letter to mr moye at rosewood kennels southern police dog academy inc the agency asked him to sign a georgia form wc form wc states that its use is required if a corporate officer desires to decline workers'_compensation coverage from the state board_of workers'_compensation it provided in part - - - - notice to reject i alexander moye jr certify that i am an officer of rosewood kennels and southern police dog academy inc and hereby elect to reject the provisions of the georgia workers'_compensation law mr moye signed the form on date on date commercial union insurance co prepared and issued a workers'_compensation and employers' liability policy to rosewood kennels and southern police dog academy inc for date to date the policy included jam bonding's federal identification_number as though it belonged to rosewood kennels buying land for the business in date petitioners told oddo that they were in the process of establishing their police dog training business on date petitioners bought acres in pike county georgia the land was titled in their individual names petitioners used of the acres for their police dog training business d sba loan initial sba loan application on date petitioners applied to the u s small_business administration sba for a dollar_figure loan guaranty thomas l redding the controller of the united bank corp of barnesville georgia united bank prepared the application part of the application said if applicant is a proprietor or - - - - general_partner sign below petitioners left that section blank below that section the application said if applicant is a corporation sign below southern police dog academy a division of rosewood kennels was typed on the line in that section called corporate name and seal there was no seal affixed to the document petitioner signed in the corporate section above the word president and mr moye signed above the words corporate secretary on date petitioner signed next to the word president a document entitled estimated projection and forecast of two year's earnings in which the applicant's name was listed as southern police dog academy inc on date mr moye signed under the words southern police dog academy a document entitled compensation agreement for services in connection with application and loan from or in participation with small_business administration he was required to submit that document with the application_for the sba loan guaranty sba review of the loan application on date an sba loan specialist reviewed petitioners' date loan application and suggested that the loan be reduced from dollar_figure to dollar_figure douglas j tuttle tuttle a senior vice president of united bank in concurred with that action tuttle had first done business with - - - - petitioners late in when they borrowed money from united bank to finance their police dog business on date the sba mailed a loan agreement to united bank it stated that the sba had approved a loan guaranty for the dollar_figure loan made to rosewood kennels inc d b a southern police dog academy the loan agreement included forms for petitioners to sign the signature line was as follows rosewood kennels inc d b a southern police dog academy williamson georgia by date judy h moye president petitioner signed and mr moye attested the document e incorporation of rosewood kennels inc near the end of petitioners met with oddo at the future construction site of the police dog training business they generally discussed incorporating the business oddo believed that petitioners would delay incorporating for several months because of the construction petitioners wanted to operate the police dog training business as the southern police dog academy a division of rosewood kennels inc petitioners asked bischoff to organize a corporation for them in named rosewood kennels inc petitioners told him that they wanted to preserve the name and that the corporation would begin to do business later bischoff applied for and on date the secretary of state of - - - - georgia issued a name reservation certificate for rosewood kennels inc it was valid for months on date bischoff filed articles of incorporation for rosewood kennels inc with the secretary of state of georgia in date bischoff billed petitioners dollar_figure for filing the articles of incorporation petitioners paid that bill with a check drawn on their personal checking account f events after petitioners filed the sba loan application interim construction loan united bank provided interim construction financing for the police dog training business petitioners each signed a promissory note on date for an interim loan to build buildings and roads for the police dog training business that loan provided financing until the loan guaranteed by the sba closed petitioners used that construction loan and a loan from home south mortgage to buy assets for the business premium finance agreement on date mr moye signed a premium finance agreement which is a federal truth-in-lending agreement snellings walters insurance agency prepared the document the document states the total amount of premiums and payments the downpayment the amount financed the finance charge the annual percentage rate and the payment schedule the document listed - - - - alex moye jr judy moye rosewood kennels inc t a southern police dog academy under insured and address invoices in april and date pete w onni onni an employee of petitioners' police dog training school sent invoices totaling dollar_figure to police departments for equipment and hours of dog handler training the invoices were on letterhead for southern police dog academy a division of rosewood kennels inc the letterhead stated that petitioner was president mr moye was secretary treasurer and onni was director petitioners' conveyance of land to rosewood kennels inc on date petitioners conveyed acres of land by deed to rosewood kennels inc g the sba loan closing on date the sba loan closed on date at the closing petitioner signed a document entitled compensation agreement for services in connection with application and loan from or in participation with small_business administration beneath rosewood kennels inc applicant and above judy h moye president petitioner also signed an sba settlement statement for rosewood kennels inc at the loan closing petitioners each signed personal guaranties for the dollar_figure loan the guaranties stated that the - - - - loan was being made to rosewood kennels inc mr moye signed a guaranty for jam bonding for the dollar_figure loan to rosewood kennels inc petitioners also signed an sba compliance agreement in which they agreed not to discriminate on the basis of race color religion sex or national origin it stated that the sba had approved a loan to rosewood kennels inc the following appeared at the bottom of the form rosewood kennels inc woodcreek road williamson georgia by judy h moye president typed name title of authorized official petitioner signed below her name and title mr moye signed above signature of authorized official the form called for a corporate seal but no seal was affixed to the document on date mr moye signed a dollar_figure note from rosewood kennels inc to united bank petitioner signed above her name and president and mr moye signed above secretary treasurer the rosewood kennels inc corporate seal was affixed to the note they also signed an agreement for rosewood kennels inc which granted to united bank for the dollar_figure note a security_interest in all equipment machinery furniture fixtures inventory raw materials work in process - - - - supplies and accounts_receivable owned by rosewood kennels inc it provided in part in witness whereof the undersigned rosewood kennels inc for and in consideration of the sum of five hundred thousand dollars dollar_figure has this day executed and delivered the within security_agreement rosewood kennels inc by judy h moye president petitioner signed the security_agreement beneath rosewood kennels inc and above judy h moye president mr moye signed above alexander m moye jr secretary treasurer petitioners never met anyone from the sba while they were applying for the loan some sba loan documents said that the loan was being made to southern police dog academy without referring to it as incorporated h documents that petitioners signed in after the sba closing environmental disclosure statement in date petitioner certified to united bank that rosewood kennels inc was complying with environmental laws and regulations the environmental disclosure statement stated in part if a corporate entity affix the corporate seal and execute in the corporate name by a duly authorized officer if a partnership execute environmental - - - - disclosure statement in firm name together with signature of general partners if an individual have signature notarized the corporate seal of rosewood kennels inc was affixed to the form petitioner signed above her name and president and mr moye signed above his name and secretary treasurer their signatures were not notarized date note petitioners signed a personal note for a construction loan for the police dog training business on date they used the proceeds of the date loan to build buildings and roads for the business insurance endorsements on date mr moye signed three endorsements smoke heat detection exclusions for actions based on sexual harassment claims and lead paint poisoning effective date for an insurance_policy issued to rosewood kennels and southern police dog academy inc by western world insurance co workers'_compensation election on date petitioner signed georgia form wc corporate officer rejection state board_of workers'_compensation in that form she certified that she was an officer of southern police dog academy and elected to be excluded from certain workers'_compensation insurance coverage - - - - i oddo's discovery that bischoff had filed the articles of incorporation on date oddo called mr moye and suggested that it was time to incorporate the police dog training business because it was the end of its first quarter of operations mr moye told oddo to call bischoff oddo called bischoff's office bischoff's secretary told oddo that bischoff had already incorporated petitioners' police dog training business oddo decided to keep the books as if the police dog training business were a sole_proprietorship until the end of the year the record does not indicate whether oddo discussed this with petitioners j bank account business records and tax_return sec_1 business bank account and records in petitioners conducted all of the banking for their police dog training business through a bank account which was in their individual names oddo prepared a general ledger and general journal for southern police dog academy for january to date under loans - officers shareholders the ledger and journal lists several loans from petitioners on date oddo sent to petitioner at rosewood kennels d b a southern police dog academy a balance_sheet and income statement for southern police dog academy as of december - - - - total liabilities included loans of dollar_figure from officers and shareholders business cards for the police dog training business and correspondence such as vendor and utility bills and marketing brochures did not state that the business was incorporated some of those documents were prepared in the name of southern police dog academy petitioners applied for a federal identification_number for rosewood kennels inc on date s_corporation_election on date rosewood kennels inc received a notice from respondent accepting its s_corporation_election petitioners' income_tax returns on date petitioners and oddo signed petitioners' income_tax return for petitioners reported the income and expenses from the police dog training business on a schedule c petitioners reported that the business lost dollar_figure in petitioners deducted the mortgage interest they paid on the united bank loan on that schedule c they said the business was rosewood kennels inc d b a southern police dog academy petitioners filed their return on date oddo prepared an undated corporate return with zeros throughout for rosewood kennels inc southern police dog academy for - - - - ii opinion a parties' contentions and background respondent determined and contends that petitioners' police dog training business was incorporated on date and that petitioners may not deduct its loss on a schedule c for that year the commissioner's determination is presumed to be correct and the taxpayer has the burden of proving otherwise rule a 290_us_111 petitioners contend that they may deduct the dollar_figure loss from the police dog training business on their individual tax_return because they intended it to be a sole_proprietorship in petitioners contend that we should disregard the incorporation of rosewood kennels inc because they did not intend to incorporate it or operate it as a corporation in and did not know until date that bischoff had incorporated it state law governs whether a corporation is formed and governs the legal relationships that are established when an entity is formed 66_tc_710 27_tc_137 affd 250_f2d_429 10th cir sec_301_7701-1 proced admin regs federal_law governs whether an entity is taxed or disregarded as a corporation 269_us_110 carver v united_states ct - - - - cl 412_f2d_233 stoody v commissioner supra pincite sec_301_7701-1 proced admin regs we will first decide whether rosewood kennels inc was incorporated in under georgia law we will then decide whether its incorporation should be disregarded for federal tax purposes b whether rosewood kennels inc was incorporated in petitioners contend that stock must be issued and organizational minutes must be filed before a corporation exists under georgia law we disagree under georgia law a corporation exists as soon as the articles of incorporation are filed with the secretary of state ga code ann sec supp the secretary of state of georgia filed the articles of incorporation for rosewood kennels inc on date thus petitioners' corporation began to exist on that date id bischoff testified that he did not tell petitioners that he filed the articles of incorporation for rosewood kennels inc whether or not he did petitioners knew by date that bischoff had filed the articles of incorporation because that is when they received and paid bischoff's bill bischoff had been petitioners' attorney for about years and had incorporated jam bonding for petitioners years earlier he was petitioners' agent when he reserved the name rosewood kennels inc in - - - - date petitioners asked him to incorporate their police dog training business petitioners took no action to disavow or void the filing after date when they paid the bill for the incorporation or even after date when they contend they first learned about it petitioners contend that they did not know bischoff had billed them for incorporating their business and that their employees must have paid the bill we disagree petitioners used their personal checking account for rosewood kennels we believe it is unlikely that petitioners let employees use their personal checking account the check used to pay the bill is not in evidence however the three checks on that account that are in evidence as examples of expenses paid for petitioners' police dog training business were signed by mr moye section of the official code of georgia annotated supp provides that an entity must complete its organization before it may engage in business petitioners contend that because of that section rosewood kennels inc must complete its organization before it is formed or recognized for tax purposes petitioners also cite saxton v luke s e 2d ga ct app for the proposition that a corporation may not begin to operate in georgia until stock is issued and organizational minutes are filed we disagree the fact that petitioners did business through the corporation in - - - - before it issued stock or held an organizational meeting does not mean it was not incorporated under section of the official code of georgia annotated in saxton v luke supra forrester and saxton incorporated forrester saxton inc on date the business did not issue stock or file corporate minutes on date luke contracted with forrester saxton inc for a paving project saxton and forrester stopped operating their business early in before they completed luke's paving project luke sued saxton and forrester for breach of contract the court held that saxton and forrester were personally liable for the debts of the corporation in part because the corporate form could be disregarded to avoid fraud or evasion of contractual or tort responsibility the saxton case does not hold that the owners of a corporation may disavow it when it would be advantageous for them to do so as petitioners seek to do here we conclude that rosewood kennels inc was incorporated on date c whether petitioners' corporation should be disregarded for federal tax purposes we will not disregard a corporation for federal tax purposes if it served an intended business function or engaged in business 319_us_436 the corporation's tax existence is established if either - - - - test applies carver v united_states supra a corporation's tax identity is rarely ignored unless it is a sham 699_f2d_450 8th cir affg 78_tc_458 692_f2d_97 10th cir 66_tc_12 affd without published opinion 553_f2d_94 2d cir the lack of compliance with formalities of state laws does not affect whether the corporation is disregarded under moline properties 711_f2d_575 5th cir 557_f2d_1095 5th cir affg in part and revg in part tcmemo_1974_267 whether rosewood kennels inc engaged in business petitioners contend that we should disregard the incorporation of rosewood kennels inc we disagree because under the second part of the moline properties test we do not disregard the incorporation of an entity if it actually engaged in business moline properties inc v commissioner supra 412_f2d_233 only a minimal amount of business activity is required to meet the second part of the moline properties test 431_f2d_227 5th cir 150_f2d_334 2d cir corporation recognized because it borrowed dollar_figure 81_tc_520 strong v - - - - commissioner t c pincite corporation recognized because it owned insurance borrowed money and had a checking account rosewood kennels inc did considerably more than the corporations in paymer and strong rosewood kennels inc owned acres of land which it used as collateral it borrowed dollar_figure it applied for and obtained insurance policies it sent its customers invoices which showed that it sold equipment and provided services to them in petitioners contend that rosewood kennels inc did not engage in business in we disagree a significant amount of documentary_evidence contradicts their testimony cases cited by petitioners petitioners contend that we should disregard their corporation just as we did the corporations in 54_tc_584 barker v commissioner tcmemo_1993_280 and 596_fsupp_574 w d wis we disagree the taxpayers in blue flame gas co v commissioner supra had a partnership when they filed articles of incorporation they contributed no property to the corporation the corporation did no business and was abandoned we held that the losses at issue were attributable to the partnership id pincite in barker v commissioner supra we held that the business should not be taxed as a corporation because it lacked assets and had no - - - - business activities in bystry v united_states supra pincite the taxpayers transferred no land or other assets to their business and never did business as a corporation petitioners point out that the taxpayers in barker and bystry had no corporate bank accounts and contend that this fact is dispositive we disagree in contrast to the facts in those cases rosewood kennels inc owned property borrowed money obtained insurance and did business the invoices petitioners contend that their employee onni had the rosewood kennels inc letterhead printed and used it without their knowledge petitioners both testified that onni concluded without petitioner's telling him that rosewood kennels was incorporated and that petitioner was president and mr moye was secretary treasurer we do not find petitioners' testimony in this regard to be credible we decide whether a witness is credible on the basis of objective facts the reasonableness of the testimony the consistency of statements made by the witness and the demeanor of the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure petitioners' testimony about the letterhead was implausible we - - - - do not believe that onni decided the contents of and printed and used petitioners' business letterhead without their knowledge some documents were silent about rosewood kennels' corporate status petitioners point out that some of the documents in the record did not state that rosewood kennels was incorporated in and some documents refer only to the southern police dog academy petitioners also point out that not all of the documents that called for a corporate seal had one petitioners contend that these facts show that it did not do business as a corporation we disagree rosewood kennels inc clearly owned property borrowed money had insurance and did business whether petitioners knew that their police dog training business represented itself as a corporation petitioners deny that they were responsible for or knew about the many legal and financial documents that they signed that referred to rosewood kennels as a corporation they contend that they did not know that they transferred property to rosewood kennels inc or that it had applied for and received an sba loan and various insurance policies because they did not prepare the documents for those transactions we disagree petitioners are reasonably sophisticated about business they founded jam bonding which had gross_receipts of more than dollar_figure in they delayed incorporating jam bonding so they could deduct its losses on their personal returns - - - - they signed many documents that clearly stated that rosewood kennels was incorporated and that petitioners were its officers some of the documents included the corporate seal we believe that petitioners knew what they were signing for example petitioners knew that they conveyed acres of land to rosewood kennels inc on date rosewood kennels inc used the acres of land as collateral when it borrowed dollar_figure petitioners' claim of ignorance is unconvincing petitioners contend that it is insignificant that petitioner signed her name as president petitioner testified that she did not think that a president was a corporate officer petitioners' denial is not credible petitioners contend that the fact that they used jam bonding's federal identification_number on documents for rosewood kennels inc shows that rosewood kennels inc was not incorporated and that it did not do business as a corporation we disagree petitioners offer no authority for their position petitioners point out that rosewood kennels inc filed a federal tax_return with all zeros for that fact does not necessarily lead us to disregard it as a corporate entity see strong v commissioner supra pincite - - - - conclusion we conclude that the second part of the moline properties test is met because rosewood kennels inc actually engaged in business thus we recognize rosewood kennels inc as a corporation in for federal tax purposes petitioners have not shown that any of the losses were their personal losses we sustain respondent's determination that the losses at issue were those of rosewood kennels inc in d substantial_understatement of tax respondent determined that petitioners are liable for the accuracy-related_penalty because they substantially understated their tax under sec_6662 the penalty under sec_6662 does not apply to any part of an underpayment for which there was reasonable_cause and the taxpayer acted in good_faith sec_6664 whether a taxpayer acted with reasonable_cause and in good_faith depends on all pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id in light of our conclusion we need not decide whether the first part of the 319_us_436 test is met - - - - petitioners contend that they had reasonable_cause to take the position on their return that their police dog training business was not incorporated in they contend that they acted in good_faith and relied on oddo we disagree to show good_faith reliance on the advice of a competent adviser the taxpayer must show that he or she gave the return preparer complete and accurate information that an incorrect return was a result of the preparer's mistakes and that the taxpayer believed in good_faith that he or she was relying on the advice of a competent return preparer 88_tc_654 59_tc_473 petitioners did not give oddo full details or complete and accurate information about those transactions they did not tell him that they transferred land to rosewood kennels inc that it borrowed dollar_figure and that it did business as a corporation in thus they are not entitled to rely on his advice metra chem corp v commissioner supra petitioners rely on 89_tc_287 the taxpayer in larotonda reasonably but erroneously assumed that an involuntary assignment of the taxpayer's keogh account was not income that case involved essentially a technical or legal question in contrast the issue here is essentially factual ie whether petitioners knew that rosewood - - - - kennels inc was incorporated owned land borrowed money and did business we sustain respondent's determination and conclude that petitioners are liable for the penalty for substantial_understatement of tax under sec_6662 for to reflect the foregoing decision will be entered for respondent
